IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,500-01




EX PARTE JUAN ANTONIO MARTINEZ BANDA, Relator



ON APPLICATIONS FOR WRITS OF MANDAMUS
CAUSE NOS. CR-2930-11-A AND CR-0832-13-A  
IN THE 92ND DISTRICT COURT FROM HIDALGO COUNTY




            Per curiam.

O R D E R

 
            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for writs of habeas corpus in
the 92nd District Court of Hidalgo County, that more than 35 days have elapsed, and that the
applications have not yet been forwarded to this Court.
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Hidalgo County, is ordered to file a response, which may be made by submitting the record on such
habeas corpus applications, submitting copies of a timely filed order which designates issues to be
investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
Relator has not filed any applications for writs of habeas corpus in Hidalgo County. Should the
response include an order designating issues, proof of the date the district attorney’s office was
served with the habeas applications shall also be submitted with the response.  This application for
leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.


Filed: June 18, 2014
Do not publish